—Appeal unanimously dismissed as moot. Memorandum: On this appeal from a judgment denying his petition for habeas corpus relief, relator maintains that Supreme Court erred in failing to rule on his contention that the People’s failure to be ready for his first trial within 90 days of commencement of detention pending that trial violated his statutory right to a speedy trial (see, CPL 30.30 [2] [a]). Commencement of relator’s first trial rendered that contention moot (see, People ex rel. Chakwin v Warden, 63 NY2d 120, 125).
The first trial resulted in a guilty verdict. Relator appealed from the judgment of conviction entered thereon, and this Court reversed the conviction and remitted the matter for further proceedings (People v Meurer, 184 AD2d 1067, lv dismissed 80 NY2d 835, lv denied 80 NY2d 907). To the extent that the instant petition may be construed to assert that the People violated the same statutory protection prior to the retrial (see, CPL 30.30 [2] [a]; [5] [a]), commencement of the second trial likewise rendered that contention moot (see, People ex rel. Chakwin v Warden, supra).
Further, subsequent to entry of the judgment denying the *1043instant habeas corpus petition, relator was retried and convicted of the charges in the indictment. That conviction renders moot this appeal from the judgment denying relator’s petition for habeas corpus relief on the remaining grounds asserted in that petition (see, People ex rel. London v Baschnagel, 100 AD2d 690; People ex rel. Sostre v Tutuska, 31 AD2d 737, lv denied 23 NY2d 646). (Appeal from Judgment of Supreme Court, Chautauqua County, Gerace, J. — Habeas Corpus.) Present — Balio, J. P., Lawton, Doerr, Davis and Boehm, JJ.